Citation Nr: 0908861	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  07-21 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for defective vision of the 
right eye.



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1968 to December 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
RO in Muskogee, Oklahoma, which reopened and denied a claim 
of service connection for defective vision of the right eye.

Notwithstanding the RO's decision to reopen the previously 
disallowed claim of service connection for defection vision 
of the right eye, the Board is nevertheless required to 
address the issue of reopening to determine whether new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).


FINDINGS OF FACT

1. An unappealed January 1970 rating decision denied the 
Veteran's claim of entitlement to service connection for 
defective vision of the right eye.  

2. Additional evidence received since the January 1970 
decision is neither cumulative nor redundant and raises a 
reasonable possibility of substantiating the Veteran's claim 
of service connection for defective vision of the right eye.  

3. The preponderance of the evidence does not establish that 
defective vision of the right eye had its onset in service, 
manifested within one year of service separation, is 
otherwise related to the Veteran's active military service, 
or is etiologically related to a service-connected 
disability.  


CONCLUSIONS OF LAW

1. The January 1970 rating decision denying a petition to 
reopen a claim of entitlement to service connection for 
defective vision of the right eye is final.  38 U.S.C.A. §  
7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence to reopen the claim of 
entitlement to service connection for defective vision of the 
right eye has been received, and therefore, the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

3. Defective vision of the right eye was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been so incurred, and it is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to the initial adjudication of the Veteran's claim, a 
letter dated in May 2006 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 
18 Vet. App. at 120-21.  The letter advised the Veteran of 
the information necessary to substantiate the claim, and of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  The Veteran was informed of the 
specific types of evidence he could submit, which would be 
pertinent to his claim, and advised to send any medical 
reports that he had.  He was also told that it was still his 
responsibility to support the claim with appropriate 
evidence.  In addition, this letter provided the Veteran with 
notice concerning the assignment of disability ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473, 
490 (2006).

For petitions to reopen previously denied claims for service 
connection, VCAA notice must define what qualifies as "new" 
and "material" evidence and describe what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The May 2006 letter fully satisfied this 
requirement.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was afforded a VA examination in June 2006 to 
obtain an opinion as to whether his right eye disability can 
be directly attributed to service.  The record also reveals 
that the Veteran's right eye was evaluated at a July 2007 VA 
examination performed in association with an increased rating 
claim for the service-connected left eye.  Further 
examination or opinion is not needed on the present claim 
because, at a minimum, there is no persuasive and competent 
evidence that the Veteran's right eye disability may be 
associated with his military service.  This is discussed in 
more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Petition to Reopen

The Veteran contends he has a right eye disability as a 
result of active service.  The claim of service connection 
for defective vision of the right eye was denied in a January 
1970 rating decision and the Veteran did not appeal.  This 
decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 
3.105(a).

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  38 U.S.C.A. 
§ 5108; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  "New evidence" means 
evidence not previously submitted to agency decision makers, 
and "material evidence" means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Lay 
assertions of medical causation or diagnosis do not 
constitute credible evidence, as lay persons are not 
competent to offer medical opinions.  Tirpak v. Derwinski, 2 
Vet. App. 609, 610-11 (1992); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including an organic disease of the nervous system, when it 
is manifested to a compensable degree within one year of 
separation from service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 
3.309 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may be established on a secondary basis 
for disability that is proximately due to, or the result of, 
a service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Secondary service connection may also be established for a 
disorder that is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  71 FR 52744 
(Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(c)); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id.

The Veteran's claim of service connection for defective 
vision of the right eye was previously denied because the 
claimed condition was not shown by the evidence of record.  
In order for the claim to be reopened, the Veteran must have 
submitted evidence demonstrating a current right eye 
disability.  

Since the January 1970 rating decision, the RO has received 
VA treatment records, which show a right eye ocular history 
of being legally blind due to macular degeneration, status 
post macular branch vein occlusion, history of intravitreal 
kenalog injections, and nuclear cataract, not visually 
significant.  Private treatment records from W. Delgado, M.D 
indicate that the Veteran is being treated for a branch vein 
occlusion of the right eye, that his visual acuity with best 
correction is 20/200, and that he is legally blind.  A June 
2006 VA examination report diagnoses the Veteran's right eye 
as ocular hypertension, likely secondary to steroid 
injection, and central retinal artery occlusion, possibly old 
central retinal vein occlusion.  A July 2007 VA examination 
report gives diagnoses of branch retinal vein occlusion and 
hypertensive retinopathy.  

The aforementioned medical evidence is neither cumulative nor 
redundant of the evidence of record at the time of the prior 
final denial of the claim.  The Board also notes that such 
evidence, if credible, relates to an unestablished fact 
necessary to substantiate the claim, specifically, that the 
Veteran has a current disability of the right eye.  In this 
regard, evidence is weighed and credibility assessed after a 
claim is reopened.  See Justus v. Principi, 3 Vet. App. 510 
(1993).  When considered together with the evidence 
previously of record, the new evidence raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
claim is reopened with the submission of new and material 
evidence, and the Board will proceed to review the claim in 
light of all the evidence, new and old.  38 C.F.R. § 3.156.

As a preliminary matter, the Board notes that 38 C.F.R. 
§ 3.383(a) (2008), which affords special consideration for 
paired organs and extremities, is not applicable in this 
case.  Under 38 C.F.R. § 3.383(a), compensation is payable 
for combined service-connected and nonservice-connected eye 
disabilities only when there is blindness in both eyes as the 
result of service-connected disability in one eye and 
nonservice-connected disability in the other, provided it is 
not the result of willful misconduct, is not applicable in 
this case.  In this instance, the Veteran is service-
connected for anatomical loss of the left eye, evaluated as 
30 percent disabling as of December 1969 and 40 disabling as 
of July 1986.  He filed a claim for an increase in June 2007, 
and the RO continued the previously assigned 40 percent 
evaluation in a January 2008 rating decision.  The Veteran 
did not initiate a timely appeal.  Accordingly, the issue of 
entitlement to an increased rating for his service-connected 
left eye disability is not on appeal before the Board and the 
provision giving special consideration for paired organs and 
extremities does not apply.  

After a thorough review of the claims file, the Board is 
unable to find any evidence indicating a disease or injury of 
the right eye was incurred in service.  The Veteran's service 
treatment records are negative for any complaints, treatment 
or a diagnosis of a right eye problem.  Although a left eye 
injury resulting in blindness is clearly documented, the 
right eye is shown to be unremarkable during contemporaneous 
treatment.  Examination on several occasions revealed right 
eye visual acuity to be either 20/20 without correction, or 
20/25 correctable to 20/20.  At an August 1969 medical 
examination and a September 1969 Physical Evaluation Board 
Proceeding, right eye visual acuity was documented as 20/25 
correctable to 20/20.  Furthermore, post-service records 
contain no evidence of any right eye problems within one year 
of discharge.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  In fact, a March 1971 VA examination found 
visual acuity in the right eye to be 20/20 without 
correction.  As such, the Board finds that a right eye 
disability did not have its onset in service or within the 
first year following service separation.  

The Board notes that the Veteran's right eye is shown to have 
current diagnoses of macular degeneration and hypertensive 
retinopathy, with a history of central and branch retinal 
vein occlusion and steroid injections.  Medical evidence also 
reveals uncorrected visual acuity of 20/400 and best 
corrected visual acuity of 20/200 in the right eye.  However, 
there is no evidence indicating any of these right eye 
conditions were incurred in service, nor is there medical 
evidence otherwise linking them to anything of service 
origin.  In fact, the earliest evidence of any right eye 
problems is several decades after the Veteran's period of 
service had ended.  This period without treatment is evidence 
that there has not been a continuity of symptomatology, and 
it weighs heavily against the claim on a direct basis.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Accordingly, the Board concludes that service connection for 
defective vision of the right eye on a direct basis is not 
warranted.  

As previously noted, the Veteran is service-connected for 
blindness in the left eye, presently evaluated as 40 percent 
disabling.  The Board will now consider whether service 
connection for defective vision of the right eye can be 
established as secondary to the service-connected left eye 
disability.  See 38 C.F.R. § 3.310(a).  

Taking into account all of the relevant evidence of record, 
the Board concludes that secondary service connection is not 
warranted.  Although the Veteran is shown to have a current 
right eye disability, as discussed above, none of the medical 
evidence of record indicates that this disability was caused 
by or aggravated by his service-connected left eye 
disability.  See 38 C.F.R. § 3.310(a).  At the June 2006 VA 
examination, the Veteran was diagnosed with ocular 
hypertension, likely secondary to ocular hypertension, and 
central retinal artery occlusion, possibly old central 
retinal vein occlusion.  It was noted that poor 
vascular/arterial flow was seen, which was the reason for 
visual loss.  There is no indication that any of these 
conditions are related to the anatomical loss of his left 
eye.  Additionally, there is no evidence of blindness in the 
right eye, as the Veteran has not been shown to be unable to 
recognize test letters at 1 foot or unable to accomplish 
perception of objects, hand movements or counting fingers at 
3 feet.  See 38 C.F.R. § 4.79.  Rather, the medical records 
establish that his right eye visual acuity is 20/400 
correctable to 20/200.  There is no evidence of any 
connection between such diminished visual acuity and the 
blindness in his left eye.  The Board further notes that 
there is no other evidence of record, including VA and 
private treatment records, that suggests that defective 
vision of the right eye may have been caused or aggravated by 
the service-connected left eye blindness.  As such, service 
connection on a secondary basis is not warranted.

The Board is mindful of the Veteran's statements regarding 
the etiology of his right eye disability.  The Veteran can 
attest to factual matters of which he has first-hand 
knowledge; for example, he is competent to report that has 
blurry vision in his right eye.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005). However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding the etiology of 
his disability are not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  While the Veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-
470 (1994).  Therefore, he cannot provide a competent opinion 
regarding the cause of his current disability.

In light of the foregoing, the Board concludes that service 
connection for defective vision of the right eye is not 
warranted.  Although the Veteran is entitled to the benefit 
of the doubt where the evidence is in approximate balance, 
the benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  


ORDER

New and material evidence to reopen the claim of service 
connection for defective vision of the right eye has been 
received; to that extent only, the appeal is granted.

Entitlement to service connection for defective vision of the 
right eye is denied.  



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


